
	
		I
		111th CONGRESS
		1st Session
		H. R. 900
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2009
			Mr. Shadegg (for
			 himself, Mrs. Blackburn,
			 Mr. Kingston,
			 Mr. Carter,
			 Mr. Herger,
			 Mrs. McMorris Rodgers,
			 Mr. Radanovich,
			 Mr. McCotter,
			 Mr. Barrett of South Carolina,
			 Ms. Foxx, Mr. Daniel E. Lungren of California,
			 Mr. Pitts,
			 Mr. Miller of Florida, and
			 Mrs. Myrick) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To establish procedures for causes and claims relating to
		  the leasing of Federal lands (including submerged lands) for the exploration,
		  development, production, processing, or transmission of oil, natural gas, or
		  any other source or form of energy, and for other purposes.
	
	
		1.Statement of constitutional
			 authorityCongress enacts this
			 Act pursuant to its authority under—
			(1)article I of the
			 Constitution, to regulate commerce;
			(2)article I of the
			 Constitution, to make all laws necessary and proper to carry into execution the
			 other powers of Congress and other powers vested by the Constitution in the
			 Government of the United States and its officers and departments;
			(3)article III of the
			 Constitution, to define and regulate the jurisdiction of Federal courts;
			 and
			(4)article IV of the
			 Constitution, to make needful regulations respecting the territory or other
			 property of the United States.
			2.FindingsCongress finds that—
			(1)the United States
			 spends over $1 billion per day to import crude oil from foreign
			 countries;
			(2)such expenditure
			 represents the largest wealth transfer in history;
			(3)environmental
			 groups have legally challenged every lease in the Alaskan Outer Continental
			 Shelf in the Chukchi and Beaufort Seas;
			(4)environmental
			 groups have legally challenged the entire 2007–2012 5-year national Outer
			 Continental Shelf leasing program;
			(5)such legal
			 challenges significantly delay or ultimately prevent energy resources from
			 reaching the American public;
			(6)these legal
			 challenges come at a high cost to the American public and the American economy;
			 and
			(7)Congress finds
			 that expedited judicial review is necessary to prevent this gross abuse of the
			 United States judicial system.
			3.Exclusive
			 jurisdiction over causes and claims relating to covered energy
			 projectsNotwithstanding any
			 other provision of law, the United States District Court for the District of
			 Columbia shall have exclusive jurisdiction to hear all causes and claims under
			 this Act or any other Act that arise from any covered energy project.
		4.Time for filing
			 complaintAll causes and
			 claims referred to in section 3 must be filed not later than the end of the
			 60-day period beginning on the date of the action or decision by a Federal
			 official that constitutes the covered energy project concerned. Any cause or
			 claim not filed within that time period shall be barred.
		5.District court
			 for the District of Columbia deadline
			(a)In
			 generalAll proceedings that are subject to section 3—
				(1)shall be resolved
			 as expeditiously as possible, and in any event not more than 180 days after
			 such cause or claim is filed; and
				(2)shall take
			 precedence over all other pending matters before the district court.
				(b)Failure To
			 comply with deadlineIf an interlocutory or final judgment,
			 decree, or order has not been issued by the district court by the deadline
			 described under this section, the cause or claim shall be dismissed with
			 prejudice and all rights relating to such cause or claim shall be
			 terminated.
			6.Ability to seek
			 appellate reviewAn
			 interlocutory or final judgment, decree, or order of the district court may be
			 reviewed by no other court except the Supreme Court.
		7.Deadline for
			 appeal to the Supreme CourtIf
			 a writ of certiorari has been granted by the Supreme Court pursuant to section
			 6, then—
			(1)the interlocutory
			 or final judgment, decree, or order of the district court shall be resolved as
			 expeditiously as possible and in any event not more than 180 days after such
			 interlocutory or final judgment, decree, order of the district court is issued;
			 and
			(2)all such
			 proceedings shall take precedence over all other matters then before the
			 Supreme Court.
			8.Covered energy
			 project definedIn this Act,
			 the term covered energy project means any action or decision by
			 a Federal official regarding—
			(1)the leasing of
			 Federal lands (including submerged lands) for the exploration, development,
			 production, processing, or transmission of oil, natural gas, or any other
			 source or form of energy, including actions and decisions regarding the
			 selection or offering of Federal lands for such leasing; or
			(2)any action under
			 such a lease.
			
